Opinion by
Judge MacPhail,
Michael John Dancho, Jr. (Appellant) appeals an order of the Court of Common Pleas of Fayette County which reinstated a suspension of his operating privileges imposed by the Department of Transportation (Department). We affirm.
On May 11, 1984, Appellant pled guilty to a violation of Section 3733 of the Vehicle Code, 75 Pa. C. S. §3733, and began installment payments on the fine imposed by the district justice. By official notice dated *122March 31, 1986, Appellant was informed that as a result of his January 20, 1986 conviction of this violation, his operating privileges were suspended for six months. Appellants subsequent appeal to the common pleas court was denied and his suspension reinstated. He now appeals to our Court.
Appellant argues here, as he did before the trial court, that the Department should be precluded from imposing the suspension. He contends that the suspension was imposed twenty-two months after his conviction, which hé asserts occurred on May 11, 1984, and that this delay was unreasonable.
The crux of Appellants argument appears to be that the Departments failure to enforce the district justices compliance with the reporting and certifying requirements of the Vehicle Code should preclude the Department from suspending his operating privileges.1 We agree with the trial court, however, that regardless of any delay on the part of the district justice in the case before us, the Departments imposition of Appellants suspension was proper.
In Department of Transportation, Bureau of Driver Licensing v. Kazil, 97 Pa. Commonwealth Ct. 151, 510 A.2d 148 (1986), this Court was presented with a situation similar to that at bar. There, a licensees conviction was certified by the district justice to the Department more than two years after the date of his conviction—only,.after the licensee completed installment payments on the fine. In reversing the trial courts order which sustained an appeal based on delay, we concluded:
A delay cannot be chargeable to DOT before. the Department is in receipt of the certification *123of conviction. . . . Here, the delay was caused by the District Justice, who did not certify the conviction until the last payment was made. Conviction occurs when sentence is imposed. Installment payments of the costs do not postpone the conviction. The delay was that of the District Justice, and not that of DOT.
Id. at 152-153, 510 A.2d at. 149 (citation omitted). See also Department of Transportation, Bureau of Driver Licensing v. Urbasik, 101 Pa. Commonwealth Ct. 646, 518 A.2d 1 (1986); Schultz v. Department of Transportation, 88 Pa. Commonwealth Ct. 43, 488 A.2d 408 (1985).
.Likewise, in the case before us, we refuse to hold the Department responsible for delay in processing clearly attributable to the district justice. The Department notified Appellant of his suspension approximately two months after receiving the certification of Appellants conviction from the district justice., This was not an. unreasonable delay on the part of the Department. Accordingly, we conclude that the six-month suspension of Appellants operating priviléges was properly imposed.
Order affirmed.
Order
The order of the Court of Common Pleas of Fayette County in the above-captioned proceeding is hereby affirmed.

 Appellant claims that the district justices delay in certifying his conviction until after he had paid his fine violated Section 6322(a)(1) of the Vehicle Code, 75 Pa. C. .S.. §6322(a)(l).